EXHIBIT CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors of: Seanergy Maritime Holdings Corp. We consent to the incorporation by reference in the foregoing Registration Statement on Form F-3 of our report dated March 12, 2008 relating to the financial statements of Seanergy Maritime Corp. as of and for the year ended December 31, 2007, which appears in the Seanergy Maritime Holdings Corp. Form 20-F filed with the Securities and Exchange Commission on March 24, 2010.We also consent to the reference to our firm under the caption "Experts". /s/ Weinberg & Company, P.A. Certified Public Accountants Boca
